Citation Nr: 0017090	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel





INTRODUCTION

The appellant had active service from May 1975 to January 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO) which 
denied as not well grounded the claim of service connection 
for a psychiatric disorder, manifested by bipolar disorder, 
anxiety disorder, and panic attacks.  The appellant disagreed 
with the determination and this appeal ensued.  

In his March 1999 substantive appeal, the appellant requested 
a hearing before a traveling Member of the Board.  By January 
2000 letter, the RO notified him of the hearing scheduled for 
February 10, 2000.  A Member of the Board was present for the 
hearing, but the appellant failed to report and did not ask 
for a postponement.  If an appellant fails to appear for a 
scheduled hearing and has not requested and been granted a 
postponement, the case will be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d).  

Of particular significance to this case, the RO, by March 
1976 rating decision, previously denied the appellant's claim 
of service connection for a psychiatric disorder and notified 
him of that determination in April 1976.  Because he did not 
file a notice of disagreement within one year of the 
April 1976 letter, the March 1976 rating decision became 
final.  See 38 C.F.R. § 20.302(a) (claimant must file a 
notice of disagreement with a rating decision within one year 
from the date that the RO mails notice of the determination; 
otherwise, that determination becomes final).  Final 
decisions of the RO may not be reopened in the absence of new 
and material evidence.  In its January 1998 denial the RO did 
not address whether new and material evidence has been 
submitted.  Normally the Board could not address a question 
not already adjudicated by the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Here, however, as discussed below the Board 
finds that the appellant has submitted new and material 
evidence to reopen the claim.  Therefore, the Board may 
proceed to determine whether the claim is well grounded.  

FINDINGS OF FACT

1.  The additional evidence concerning a psychiatric 
disorder, received into the record after March 1976, is new 
and material, as it bears directly and substantially on the 
specific matter at hand.  

2.  No competent evidence has been submitted linking the 
post-service findings of a psychiatric disorder to service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

2.  The claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality of the March 1976 Rating Decision

By rating decision in March 1976, the RO denied the 
appellant's claim of service connection for a psychiatric 
disorder.  The RO notified him of the decision in an April 9, 
1976 letter.  

An appeal consists of a timely filed written notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  To initiate an appeal from the March 1976 rating 
decision, the appellant had to have filed with the RO a 
notice of disagreement within one year from the date that the 
notice of the determination; otherwise, that determination 
became final.  38 C.F.R. § 20.302(a).  As the appellant did 
not file such a notice of disagreement, the March 1976 rating 
decision became final.  38 C.F.R. §§ 3.104(a), 20.302(a).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203 (1999).  VA must (1) 
determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, the Board must determine whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 
(must provide a more complete picture of the circumstances 
surrounding the origin of an injury or disability, though it 
need not convince the Board to alter the prior rating 
decision).  Since March 1976, the record shows receipt of 
additional evidence discussing in some manner the psychiatric 
disorder, including service medical records that were not 
before the RO in March 1976.  This additional evidence is new 
and material as it may provide a more complete picture of the 
circumstances surrounding the origin of the claimed 
disability.  The previously denied claim of service 
connection for a psychiatric disorder is therefore reopened.  

II.  Well-Grounded Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where an appellant 
served continuously for 90 days or more during a period of 
war, psychosis manifest to a degree of 10 percent within a 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

The initial question is whether the appellant has presented 
evidence of a well-grounded claim.  See  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This evidentiary threshold is rather 
low, requiring only that a claim be plausible or capable of 
substantiation.  Hensley v. West, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000) (citing Murphy, 1 Vet. App. at 81).  
An allegation that a disorder is service connected is not 
sufficient; an appellant must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Hensley, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
claim may also be well grounded if the condition is observed 
in service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  See also Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993) (type of evidence required 
depends on issue presented).  If an appellant has not met his 
burden of submitting evidence of a well-grounded claim, VA 
cannot assist him in development of evidence pertinent to the 
claim.  Morton v. West, 12 Vet. App. 477, 485 (1999).  

The record contains VA and private clinical and hospital 
records from 1995 to 1999 diagnosing bipolar disorder, 
anxiety disorder, panic disorder, phobic disorder, adjustment 
disorder, and depression.  These findings comprise competent 
medical evidence of a current psychiatric disorder, thereby 
satisfying the initial element of a well-grounded claim.  The 
service medical records include notations of psychiatric 
treatment and clinical findings generally described as 
polysubstance abuse, immature personality disorder, and 
depression, without evidence of psychosis.  These findings in 
service, along with the appellant's contentions of 
psychiatric problems in service, satisfy the second element 
of a well-grounded claim.  See King v. Brown, 5 Vet. App. 19, 
21 (1993) (truthfulness of contentions must be presumed when 
determining whether a claim is well grounded).  

The third element of a well-grounded claim requires competent 
medical evidence linking the current findings and service or 
the one-year period immediately following service.  The 
appellant separated from service in January 1976, and the 
service medical records end there as well.  The record does 
not subsequently document any psychiatric treatment until VA 
hospitalization from April to May 1995, more than 19 years 
later, for polysubstance dependence and bipolar disorder.  
The VA hospitalization report, though, did not suggest any 
relationship between the current psychiatric findings and 
service or the one-year presumptive period after service.  
The record shows that the appellant had continued outpatient 
psychiatric treatment at VA facilities for the remainder of 
the 1990s, including further hospitalization in August 1995, 
May 1996, May-July 1996, August 1996, August-September 1996, 
September 1996, March 1997, and August 1997.  At no point in 
these hospitalization and outpatient treatment records did an 
examiner discuss the current psychiatric findings in relation 
to the appellant's service.  

The single exception is a May 1997 VA clinical record in 
which the appellant informed an examiner that he had suffered 
from anxiety since about 1980 and had been diagnosed with a 
panic disorder about 11/2 years previously.  On its face, the 
appellant's history does not relate the history of anxiety 
symptomatology or panic disorder to service, ending in 1976.  
Moreover, this evidence represents information simply 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, and does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 410 (1995).  Thus, to the extent that the May 1997 VA 
clinical record based a finding on a recitation by the 
appellant of his own medical history, the information is not 
probative evidence as to the etiology of the disorder.  As 
the evidence is not probative, it cannot form the basis of 
competent medical evidence.  

In summary, while the appellant has submitted competent 
evidence of current psychiatric disorder and of in-service 
symptoms and psychiatric treatment, he has not submitted 
competent medical evidence linking the two.  The post-service 
medical evidence identifies current psychiatric disease, but 
contains no competent medical opinion linking it to service 
or to the one-year presumptive period following service.  
Because he has not present such evidence, he has not 
satisfied the third and final element of a well-grounded 
claim.  

III.  Other Considerations

As the claim is not well grounded, VA cannot assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. 477, 485 (1999).  He 
contends that VA has such duty, despite the Board's 
determination that the claim is not well grounded.  Citing to 
the VETERANS BENEFITS ADMINISTRATION MANUAL (M21-1), his 
representative argues that a claim must be fully developed 
prior to determining if it is well grounded.  

Pertinent law and binding judicial precedent hold otherwise.  
In Morton, 12 Vet. App. at 485, the U.S. Court of Appeals for 
Veterans Claims (Court), specifically addressing the argument 
advanced by the appellant, found that VA cannot undertake to 
assist a claimant in developing facts pertinent to a claim 
absent the submission and establishment of a well-grounded 
claim.  Accordingly, any perceived or actual failure by VA to 
render assistance in the absence of a well-grounded claim 
cannot be legal error.  Id. at 486.  Without a well-grounded 
claim, both the Court and the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) have held that 38 U.S.C.A. 
§ 5107(a) imposes no duty on VA to assist in a claim's full 
development.  See Epps, 126 F.3d at 1467-68 (duty to assist 
does not attach until the appellant has met his burden of 
submitting a well-grounded claim); Meyer v. Brown, 9 Vet. 
App. 425, 433-34 (1996) (to permit a duty to assist prior to 
submission of a plausible claim would make 38 U.S.C.A. 
§ 5107(a) a nullity); Grottveit 5 Vet. App. at 93 (assistance 
required only after establishment of a well-grounded claim); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (duty to 
assist applies only after initial burden of well-grounded 
claim satisfied).  Moreover, the Board is not bound by an 
administrative issuance (the M21-1) that is in conflict with 
binding judicial decisions.  38 C.F.R. § 19.5 (Board 
generally is not bound by VA manuals).  In the absence of a 
well-grounded claim, VA is under no obligation to assist the 
appellant in the further development of the claims.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the August 1998 statement of the case and in the April 
1999 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of evidence linking a current psychiatric 
disorder to service or the one-year presumptive period 
following service.  Furthermore, by this decision, the Board 
is informing the appellant of the evidence which is lacking 
and that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 


